Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 2/24/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-8, 20 and 12 are pending and are presented for examination.  
Claims 1-8, 20 and 12 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “a motor end cap coupled to an outer end wall of the contactor assembly, the outer end wall arranged opposite an inner end wall of the contactor assembly, and contained within the bounds defined by the outer walls of the drum support” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 2-8, 20 and 12 are also allowable for depending on claim 1. 

The claimed feature is supported by Figs. 7-8 and specification [0054-0059].  As described, a motor end cap (710, Figs. 7-8) [0059] coupled to an outer end wall (716, Fig. 7) of the contactor assembly (702), the outer end wall arranged opposite an inner end wall (734) of the contactor assembly, and contained within the bounds defined by 
QIN et al (US 20150326099 A1) does not read on this.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 10 and 12 are amended to be dependent to claim 1.  Note that claims 9 and 11 have been cancelled.  

    PNG
    media_image1.png
    203
    666
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K. KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571- 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.